SQL TECHNOLOGIES CORP.

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the "Agreement") dated September 1, 2016 by
and between SQL Technologies Corp., a corporation duly organized under the laws
of the state of Florida (together with its subsidiaries and predecessor
companies hereinafter referred to as the "Company") and John P. Campi, a
resident of the state of Georgia (hereinafter referred to as the "Executive").

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.       Employment. Company hereby agrees to employ Executive as its Chief
Executive Officer and Executive hereby accepts such employment in accordance
with the terms of this Agreement, and the terms of employment applicable to
regular employees of Company.

 

2.        Duties of Executive. The duties of Executive shall include the
performance of all of the duties typical of the office held by Executive as
described in the bylaws of the Company and such other duties and projects as may
be assigned by the board of directors of the Company, if any. Executive shall
perform all duties in a professional, ethical and businesslike manner. Executive
shall be required to devote such time to the affairs of the Company as shall be
necessary to manage such affairs. Executive shall perform such duties
principally from the Company’s offices in Atlanta, Georgia, subject to such
reasonable travel as may be required. With the exception of those listed on
Exhibit A, during the term of this Agreement, Executive's direct or indirect
engagement in any other businesses or concerns in any capacity, either with or
without compensation will require prior written consent of Company.

 

3.       Compensation. Executive shall be paid compensation during the term of
this Agreement as follows:

 

a)       A base salary of one hundred and two thousand dollars ($150,000) per
year ($12,500 per month), payable in installments according to the Company's
regular payroll schedule. The base salary shall be reviewed at the end of each
year of service and adjusted by the Company's Board of Directors at its sole
discretion.

 

b)       120,000 shares to vest on December 31, 2017 to complete sign-on bonus

 

c)       An “Incentive Compensation” with cash and stock option components equal
to:

 

Cash:

 

(i)One-quarter of one-percent (0.0025%) of the Company's annual gross revenue
(as defined below)

and

 

(ii)Three percent (3%) of the Company's annual net income (as defined below)

 

For the purposes of this Agreement, the following definitions of terms shall
apply:

 

Gross Revenue shall mean gross sales less any returns and discounts.

 

Net Income: shall mean Gross Revenue less cost of manufacturing and
transportation to port, selling costs, GE license fee, all operating and
financing costs, bank fees, depreciation, amortization and federal, state and
local income taxes.

 

 





 

 



Options:

 

(i)    Options to purchase shares of the Company's common stock equal to one
half of one percent (0.005) of quarterly net income, the strike prices of which
will be determined at the time of granting. Such options shall expire five years
from grant.

Payments of the cash components of the incentive compensation shall be made
within thirty (30) days after the Company's independent auditor (“Auditor”) has
completed its annual audit (“Audit”) for each applicable year. If the Audit in
any applicable year has not been completed within one-hundred and five (105)
days (“Audit Date”) after the end of the Company’s fiscal year, then the Company
shall make a preliminary payment equal to fifty percent (50%) of the estimated
amount due based upon the preliminary adjusted net profits determined by the
Auditor, and the payment of the balance, if any, paid with 48 hours following
completion of the Audit. In the event it is determined that the preliminary
payment is greater than the amount of cash incentive compensation due Executive
based on the final Audit results, Executive shall return such excess amount of
cash incentive compensation paid to the Company within 48 hours following the
completion of the Audit.

 

4.       Benefits.

 

a)       Vacation. Executive shall be entitled to four (4) weeks paid vacation
days each year.

 

b)       Sick Leave. Executive shall be entitled to sick leave and emergency
leave according to the regular policies and procedures of Company. Additional
sick leave or emergency leave over and above paid leave provided by the Company,
if any, shall be unpaid and shall be granted at the discretion of the board of
directors.

 

c)       Medical and Group Life Insurance. In the event the Company offers such
a plan, Company agrees to include Executive, at the Executive's option, in a
group medical and hospital insurance plan the Company may offer during this
Agreement. Executive shall be responsible for payment of any federal or state
income tax imposed upon these benefits. The offering of a group medical and
hospital insurance plan is at the discretion of the Company and NOT a condition
of employment by the Executive.

 

d)       Expense Reimbursement. Executive shall be entitled to reimbursement for
all reasonable expenses, including travel and entertainment, incurred by
Executive in the performance of Executive's duties. Executive will maintain
records and written receipts as required by the Company policy and reasonably
requested by the board of directors to substantiate such expenses.

 

5.       Term. The term of this Agreement shall commence on September 1, 2016
and shall continue in effect for a period of one (1) year. Following the
expiration of the current term, the Agreement shall be renewed upon the mutual
agreement of Executive and Company.

 

6.       Termination

 

a)        The Company may terminate Executive for cause. Cause shall be defined
as:

 

(i)       An act of fraud, embezzlement, theft or neglect of or refusal to
substantially perform the duties of Executive's employment which is materially
injurious to the financial condition or business reputation of the Company;

 

(ii)       A material violation of this Agreement by Executive, which is not
cured within thirty (30) days after written notice thereof;

 

 





 

 



(iii)       Executive's death, disability or incapacity.

 

b) This Agreement and Executive's employment may be terminated at Company's
Board of Directors discretion during the Initial Term, provided that if
Executive is terminated without cause, Company shall pay to Executive an amount
calculated by multiplying the Executive's monthly salary, at the time of such
termination, times the number of months remaining in the Initial Term (as an
example, if Executive were terminated at the end of the sixth month of
employment, Executive would be entitled to receive a one-lump payment in cash or
stock equal to the remaining six months base compensation of the Initial Term at
the time of termination. To further illustrate, if the Executive's monthly
salary at the time of termination without cause was twelve thousand five hundred
dollars ($12,500), the Executive would receive twelve thousand five hundred
dollars ($12,500) multiplied by six (6) or seventy-five thousand dollars
($75,000). In addition, if Executive is terminated without cause, Executive's
Sign-on Bonus shares shall immediately vest. In the event of such termination,
Executive shall be entitled to the Incentive Compensation payment and other
compensation then in effect, on a prorated basis.

 



c)       This Agreement and Executive's employment may be terminated by the
Company's Board of Directors at its discretion at any time after the Initial
Term, provided that in such case, Executive shall be paid fifty percent (50%) of
Executive's then applicable annual base salary. In the event of such a
discretionary termination, Executive shall not be entitled to receive any
incentive salary payment or any other compensation then in effect, prorated or
otherwise.

 

d)       This Agreement may be terminated by Executive at Executive's discretion
by providing at least thirty (30) days prior written notice to Company. In the
event of termination by Executive pursuant to this subsection, Company may
immediately relieve Executive of all duties and immediately terminate this
Agreement, provided that Company shall pay Executive at the then applicable base
salary rate to the termination date included in Executive's original termination
notice.

 

e)       In the event Company is acquired, or is the non-surviving entity in a
merger, or sells all or substantially all of its assets, this Agreement, all of
the provisions and rights provided herein shall survive. The Company shall use
its best efforts to ensure that the transferee or surviving company is bound by
the provisions of this Agreement and all shares grants will vest immediately.

 

7.       Notices. Any notice required by this Agreement or given in connection
with it, shall be in writing and shall be given to the appropriate party by
personal delivery or by certified mail, postage prepaid, or recognized overnight
delivery services;

 

If to Company:

SQL Technologies Corp.

4400 North Point Parkway

Suite 154

Alpharetta, GA 30305

 

If to Executive:

 

[REDACTED]

 

8.       Final Agreement. This Agreement supersedes all prior understandings or
agreements on the subject matter hereof. This Agreement may be modified only in
writing and that which is duly executed by both parties.

 

9.       Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the state of Florida.

 

10.       Headings. Headings used in this Agreement are provided for convenience
only and shall not be used to construe meaning or intent.

 

 





 

 



11.       No Assignment. Neither this Agreement nor any or interest in this
Agreement may be assigned by Executive without the prior express written
approval of Company, which may be withheld by Company at Company's absolute and
sole discretion.

 

12.       Severability. If any term of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, then this Agreement,
including all of the remaining terms, shall remain in full force and effect as
if such invalid or unenforceable term had never been included.

 

13.        Arbitration. The parties agree that they shall use their best efforts
to amicably resolve any dispute arising out of or relating to this Agreement.
Any controversy, claim or dispute that cannot be so resolved shall be settled by
final binding arbitration in accordance with the rules of the American
Arbitration Association and judgment upon the award rendered by the arbitrator
or arbitrators may be entered in any court having jurisdiction thereof. Any such
arbitration shall be conducted in the state of Florida, or such other place as
may be mutually agreed upon by the parties. Within fifteen (15) days after the
commencement of the arbitration, each party shall select one person to act as
arbitrator, and the two arbitrators so selected shall select a third arbitrator
within ten (10) days of their appointment. Each party shall bear its own costs
and expenses and an equal share of the arbitrator's expenses and administrative
fees of arbitration.

 







******** Signature Page Follows ********

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
September 1, 2016.

 

EXECUTIVE

 

/s/ John P. Campi

John P. Campi

 

 

SAFETY QUICK LIGHTING & FANS CORP.

 

/s/ Rani Kohen

Rani Kohen, Chairman, on behalf of the Company's Board of Directors, which has
reviewed the Agreement and ratified and affirmed such Agreement as represented
herein.

 





 



 

 

 

 

 

 

 

 

 

 

 

 

 

